         Case 1:20-cv-02321-LGS Document 26 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         8/12/2020
 Sankalp Bhatnagar,

                                Plaintiff,
                                                           1:20-cv-02321 (LGS)(SDA)
                    -against-
                                                           ORDER SCHEDULING TELEPHONIC
 The New School, et al.,                                   SETTLEMENT CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Friday,

September 18, 2020 at 10:00 a.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              August 12, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
